Citation Nr: 0307139	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  95-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, fibromyalgia, and myofascial pain syndrome.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to July 1969.  This case comes before the Board of 
Veterans' Appeals (Board) from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  

The veteran's appeal was pending before the Board when the 
VCAA was signed.  The veteran has been given no notice of the 
enactment, or the substantive provisions, of the VCAA, nor 
has he received the specific type of notice mandated therein.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
held that the veteran must be informed of what evidence would 
be beneficial in substantiating his claims, and of the 
relative responsibilities of VA and the veteran in obtaining 
that evidence.  The Court further found that the failure to 
advise an appellant of the VCAA and its implementing 
regulations was critical procedural error.  Id.  

Therefore, the case is REMANDED for the following:
1)  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information he is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
take appropriate steps to associate it 
with the claims file.  

2)  Following completion of the above, 
the claim should be reviewed.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  They should have the opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


